DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               RENA AMRO,
                                Appellant,

                                     v.

                             RONALD GAZZE,
                                Appellee.

                              No. 4D16-3610

                              [June 6, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph A. Murphy, III, Senior Judge; L.T. Case No. 50-
2010-DR-009316-XXXX-MB.

   Jonathan Mann and Robin Bresky of Law Offices of Robin Bresky, Boca
Raton, for appellant.

   Cynthia L. Greene and Sonja A. Jean of Law Offices of Greene Smith
Jean, P.A., Coral Gables, and Elisha D. Roy of Law Offices of Elisha D.
Roy, P.A., West Palm Beach, for appellee.

CONNER, J.

   The appellant (“Former Wife”) appeals final orders entered after the
appellee (“Former Husband”) moved to enforce the final judgment
dissolving their marriage and approving a marital settlement agreement
between the parties. Former Wife raises four issues on appeal, contending
the trial court erred by (1) awarding Former Husband costs with no basis
identified for the award or explanation of the costs awarded; (2) awarding
Former Husband six months of rent; (3) failing to articulate sufficient facts
to award monetary damages to Former Husband for repairs to the former
marital residence; and (4) awarding attorney’s fees to Former Husband
without identifying the basis for the award and articulating a reasonable
hourly rate and a reasonable amount of time expended. We affirm the trial
court without discussion on the first three issues. We reverse and remand
as to the issue pertaining to the attorney’s fee award.

  We are satisfied, based on our review of the record, that the trial court
awarded attorney’s fees pursuant to the provisions of the marital
settlement agreement, which provided that a defaulting party was liable
for attorney’s fees. However, where a trial court fails to articulate the
required findings as to a reasonable hourly rate or a reasonable number
of hours expended, the award should be reversed and remanded with
directions for the trial court to determine and articulate the required
findings. See Trainor v. Trainor, 199 So. 3d 523, 524 (Fla. 4th DCA 2016);
Hay v. Hay, 944 So. 2d 1043, 1048 (Fla. 4th DCA 2006). Because the trial
court failed to make factual findings regarding the reasonable hourly rate
or the reasonable number of hours expended for the attorney’s fees
awarded, we reverse the award and remand the case for the trial court to
make the appropriate findings and determination as to the amount of
attorney’s fees to award Former Husband. If needed, the trial court is
permitted to conduct further proceedings as to the amount of fees, but not
entitlement.

   Affirmed in part, reversed in part, and remanded.

LEVINE and FORST, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2